On Application for Rehearing.
This case was before the court on appeal on the rec ord, without a bill of exceptions and no brief was filed by the appellant. On application for rehearing the appellant directs the court’s attention to the judgment of the court sentencing the defendant to hard labor for the costs, when the punishment imposed was imprisonment in the county jail for the term of one day and no fine was assessed. The sentence of the court, imposing hard labor in lieu of payment of the costs, is erroneous.—Ex parte Hill, 122 Ala. 114, 26 South. 230; Hollis v. State, 123 Ala. 74, 26 South. 231.
The application for a rehearing is granted, and. the judgment of the court reversed back to the judgment of guilt, and the case remanded, that proper judgment may be entered.—Dowling v. City of Troy, 1 Ala. App. 508, 56 South. 116; Evans v. State, 109 Ala. 11, 19 *22South. 535; Johnson v. State, 94 Ala. 35, 10 South. 667; Herrington v. State, 87 Ala. 1, 5 South. 831.
Application granted, and judgment of the court below affirmed in part, and reversed and remanded in part.